NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         OCT 01 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

JORGE EDGARDO GRANADOS-                           No. 12-70872
CASTRO, a.k.a. Jorge Adgar Granados-
Castro                                            Agency No. A200-691-607

               Petitioner,
                                                  MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Jorge Edgardo Granados-Castro, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

his appeal from an immigration judge’s decision denying his application for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition

for review.

       The record does not compel the conclusion that Granados-Castro established

extraordinary circumstances to excuse his untimely asylum application. See

8 C.F.R. § 1208.4(a)(5). Accordingly, Granados-Castro’s asylum claim fails.

       Substantial evidence supports the agency’s adverse credibility determination

based on the omission from Granados-Castro’s application of the only harm he

allegedly suffered. See Zamanov v. Holder, 649 F.3d 969, 973-74 (9th Cir. 2011)

(adverse credibility finding supported where incidents petitioner omitted from

asylum application materially altered claim). Substantial evidence also supports

the agency’s finding that the background evidence does not support Granados-

Castro’s fear of future harm. See Chebchoub v. INS, 257 F.3d 1038, 1044 (9th Cir.

2001) (noting importance of country conditions evidence in evaluating context of

alleged persecution). Accordingly, Granados-Castro’s withholding of removal

claim fails.


                                         2                                   12-70872
      Finally, substantial evidence supports the agency’s denial of Granados-

Castro’s CAT claim because he failed to show it is more likely than not he will be

tortured if returned to El Salvador. See Silaya v. Mukasey, 524 F.3d 1066, 1073

(9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                         3                                   12-70872